 

 

Case 18-10684-BLS Doc 377-1 Filed 02/26/19 Page 1 of 6

Exhibit l

RLF l 20866760v.l

 

 

 

 

j-
Case 18-10684-BLS Doc 377-1 Filed 02/26/19 Page 2 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

Chapter 11

 

In re:

Case No. 18-10684 (BLS)
REMINGTON OUTDOOR COMPANY,

INC., et al., : (Jointly Administered)

Reorganized Debtors.l

 

In re:

Chapter 11
FGI HOLDING COMPANY, LLC,

Case No. 18-10685 (BLS)
Reorganized Debtors.

 

In re:
Chapter 11
FGI OPERATING COMPANY, LLC
Case No. 18-10686 (BLS)
Reorganized Debtors.

 

In re:
Chapter ll
REMINGTON ARMS COMPANY, LLC,
Case No. 18-10687 (BLS)
Reorganized Debtors.

 

 

l The Reorganized Debtors in these chapter ll cases, along with the last four digits of each

Debtor’s federal tax identification number, as applicable, are: Remington Outdoor Company, Inc. (4491);
FGI Holding Company, LLC (9899); FGI Operating Company, LLC (9774); Remington Arms Company,
LLC (0935); Bames Bullets, LLC (8510); TMRI, Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance,
Inc. (0109); Remington Arms Distribution Company, LLC (4655); Huntsville Holdings LLC (3525); 32E
Productions, LLC (238]); Great Outdoors Holdco, LLC (7744); and Outdoor Services, LLC (2405). The
principal offices of Debtor Remington Outdoor Company, Inc., the top-level holding company, are
located at 870 Remington Drive, Madison, NC 27025.

omzlnmol/lmsssss.z l
RLFl 20866727v.1

 

 

 

 

j-
Case 18-10684-BLS Doc 377-1 Filed 02/26/19 Page 3 of 6

 

 

 

 

 

 

In re:
Chapter 11
BARNES BULLETS, LLC,
Case No. 18-10688 (BLS)
Reorganized Debtors.
In re:
Chapter 11
TMRI, INC.,
Case No. 18-10689 (BLS)
Reorganized Debtors.
In rec
Chapter ll
RA BRANDS, L.L.C.,
Case No. 18-10690 (BLS)
Reorganized Debtors.
In re:
Chapter 11
FGI FINANCE, INC.,
Case No. 18-10691 (BLS)
Reorganized Debtors.
In re:
Chapter 11
REMINGTON ARMS DISTRIBUTION .
COMPANY, LLC, : Case No. 18-10692 (BLS)
Reorganized Debtors.
In re:
Chapter 11

HUNTSVILLE HOLDINGS LLC,
Case No. 18-10693 (BLS)

Reorganized Debtors.

 

0842\~0000|/10658868.2 2
RLFl 20866727v.|

 

 

 

 

'j_
Case 18-10684-BLS Doc 377-1 Filed 02/26/19 Page 4 of 6

 

 

In re:
Chapter 11
32E PRODUCTIONS, LLC,
Case No. 18-10694 (BLS)
Reorganized Debtors.
In re:

Chapter 11
GREAT OUTDOORS HOLDCO, LLC,

Case No. 18-10695 (BLS)
Reorganized Debtors.

 

In re:
Chapter 11
OUTDOOR SERVICES, LLC,
Case No. 18-10696 (BLS)
Reorganized Debtors.

 

THIRD AMENDED STIPULATION OF REORGANIZED DEBTORS AND
LITIGATION TRUSTEE TO EXTEND DEADLINE FOR LITIGATION TRUSTEE TO
FILE NOTICE OF INTENT TO BRING SPECIFIC AVOIDANCE ACTION

The Reorganized Debtors and the Litigation Trustee2 (together, the “M”), by and
through their respective counsel, hereby enter into this Third Amended Stz'pulation Of
Reorganized Debtors And Litigation Trustee To Extend Deaa’line For Litigation Trustee T 0 File
Notice Oflntent To Brz'ng Specifl`c Avoia'ance Action (this “Third Amended Stipulation”) and
represent and agree as follows:

WHEREAS, on July 16, 2018, the Court entered the Final Decree (i) Closing Chapter
11 Cases; (ii) Terminating Certain Claims and Noticing Servz'ces; and (iii) Granling Relatea'

Relzef[Dkt. 335];

 

2 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the
Certiflcation (as defined herein).

08421-00001/10653368.2 3
RLFl 20866727v.1

 

 

 

 

a-
Case 18-10684-BLS Doc 377-1 Filed 02/26/19 Page 5 of 6

WHEREAS, on September 12, 2018, the Court entered the Order Partially Vacatz'ng
Final Decree T0 Extent II Closed Certain Chapter 11 Cases [Dkt. 358];

WHEREAS, on January 14, 2019, the Court entered the Order Approving Stipulation Of
Reorganized Debtors And Litz'gation Trustee To Extend Deadline For Litz`gation Trustee T 0 File
Notice Oflntent T 0 Bring Speci/z`c Avoidance Action [Dkt. 364];

WHEREAS, on January 22, 2019, the Court entered the Order Approving Amended
Stz'pulation OfReorganized Debtors And Litigation Trustee T0 Extend Deadline F or Litigation
Trustee To Fz'le Notice 0f1ntent T0 Brl'ng Specifz`c Avoidance Action [Dkt. 370];

WHEREAS, on January 28, 2019, the Court entered the Order Approving Second
Amended Stipulation OfReorganized Debtors And Litigation Trustee T 0 Extend Deadline For
Litigation Trustee T 0 File Notice Oflntent To Bring Specijic Avoidance Action [Dkt. 374] (the
“Order Approving Second Amended Stipulation”);

WHEREAS, pursuant to the Order Approving Second Amended Stipulation, the
deadline for the Litigation Trustee to file a Notice of Intent to bring a specific Avoidance Action
is February 26, 2019;

WHEREAS, the Litigation Trustee has been working diligently in respect of that
February 26, 2019 deadline but requires a modest extension to conclude his investigation and
determine whether to file a Notice of Intent to bring certain Avoidance Action(s);

WHEREAS, the Parties submit a Certz`fz`cation of Counsel Regarding Extension Of
Deadlz'ne For Filing Notice OfIntent T0 Bring Specifz`c Avoidance Action (the “QLti_fldatM”)
together with this Second Amended Stipulation;

NOW, THEREFORE, the Parties hereby mutually agree as follows:

1. The Parties agree to submit a Proposed Order to the Court to amend paragraph
1 of the Order Approving Second Amended Stipulation [Dkt. 374] to extend the February 26,
2019 deadline for filing a Notice of Intent until March 26, 2019,

08421.00001/10658868.2 4
RLFl 20866727v.1

 

 

 

 

_
_4_

Case 18-10684-BLS Doc 377-1 Filed 02/26/19 Page 6 of 6

Dated: February 26, 2019
Wilmington, Delaware

MORRIS, NICHOLS, ARSHT & TUNNELL
LLP

By: /s/ Tamara K. Mann
Robert J. Dehney (No. 3578)
Tamara K. Mann (No. 5643)
1201 N. Market St., 16th Floor
P.O. Box 1347
Wilmington, DE 19899-1347
Telephone: (302) 658-9200
Facsimile: (302) 658-3989
rdehney@mnat.com
tmann@mnat.com

..and_

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

James C. Tecce

Rex Lee

Jordan Harap

51 Madison Avenue, 22nd Floor
New York, New York 10010
Telephone: (212) 849-7000
Facsimile: (212) 849-7100

Counsel to the Litigation Trustee

08421»00001/10658868.2
RLF] 20866727v.l

 

RICHARDS, LAYTON & FINGER, P.A.

By: /s/ Michael l Merchant
Michael J. Merchant (No. 3854)
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square
920 North King Street
Wilmington, Delaware 19801
Telephone: (302) 651-7700
Facsimile: (302) 651-7701
Email: merchant@rlf.com

-and..
O’MELVENY & MYERS LLP

Daniel S. Shamah

Times Square Tower

7 Times Square

New York, NY 10036
Telephone: (212) 326-2000
Facsimile: (212) 326-2061
Email: dshamah@omm.com

Counsel to Reorganized Remington

 

 

